       Case 3:18-cr-00099-LRH-CLB Document 129 Filed 09/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
                                    RENO, NEVADA


UNITED STATES OF AMERICA,                    )      CASE NO. 3:18-cr-00099-LRH-CLB
                                             )
Plaintiff,                                   )
                                             )      MINUTES OF PROCEEDINGS
vs.                                          )
                                             )
DAVID RAMON COVARRUBIAS,                     )      DATE: 9/23/2020
                                             )
Defendant.                                   )
____________________________________

PRESENT:                        LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
Deputy Clerk:                   Katie Lynn Ogden
Reporter:                       Margaret Griener
Counsel for Plaintiff:          Randy St. Clair, AUSA and Andolyn Johnson, AUSA
Counsel for Defendant:          Lauren Gorman, AFPD and Christopher Frey, AFPD


PROCEEDINGS: JURY TRIAL – DAY 2

9:12 a.m. The Court reconvenes outside the presence of the jury to discuss matters with counsel.
All parties are present.

IT IS ORDERED that Defendant’s Motion to Preclude Testimony of Sherriff Jerry Allen
(ECF No. 121) is DENIED.

Mr. St. Clair advises the Court that the parties stipulate to admit Government Exhibit 8 and
Government Exhibit 12. IT IS SO ORDERED.

9:32 a.m. The jury returns to the courtroom. The Court addresses the jury with instructions.
Opening statements by Randy St. Clair on behalf of the Government. Opening statements by
Lauren Gorman on behalf of the Defendant.
Ricardo Zires, called on behalf of the Government, is sworn and testifies under direct
examination by Mr. St. Clair; cross examination by Mr. Frey; redirect examination by
Mr. St. Clair; re-cross examination by Mr. Frey.
Government Exhibits 1, 3, and 16 are admitted into evidence.



                                    Minutes of Proceedings - 1
      Case 3:18-cr-00099-LRH-CLB Document 129 Filed 09/23/20 Page 2 of 3




Ryan Franco, called on behalf of the Government, is sworn and testifies under direct
examination by Mr. St. Clair; cross examination by Mr. Frey; redirect examination by
Mr. St. Clair; re-cross examination by Mr. Frey.
Government Exhibits 4, 5, 6, and 7 are admitted into evidence.
The jury is admonished and excused for the first one half hour break.
11:24 a.m. The Court stands at recess.
12:04 p.m. The Court reconvenes in the presence of the jury. All parties are present.
Richard Murray, called on behalf of the Government, is sworn and testifies under direct
examination by Andolyn Johnson; cross examination by Mr. Frey; redirect examination by
Ms. Johnson; re-cross examination by Mr. Frey.
Government Exhibits 2a and Defendant Exhibit 543 are admitted into evidence.
Jerry Allen, called on behalf of the Government, is sworn and testifies under direct examination
by Ms. Johnson.
Government Exhibit 11 admitted into evidence.
Nicole Rapino, called on behalf of the Government, is sworn and testifies under direct
examination by Ms. Johnson.
Government Exhibits 10, 13a-b, 14, 15a-d are admitted into evidence.
The Government rests its case.
The jury is admonished and excused for the second one half hour break.
The Court and counsel remain in the courtroom and on record to address matters.
The Defendant moves to dismiss the case pursuant to Federal Rules of Criminal Procedure 29.
The Government responds.
IT IS ORDERED the Defendant’s oral motion to dismiss is DENIED.
1:16 p.m. The Court stands at recess.
1:37 p.m. The Court reconvenes in the presence of the jury. All parties are present.
Margarita Covarrubias, called on behalf of the Defendant, is sworn and testifies under direct
examination by Mr. Frey; cross examination by Mr. St. Clair. Certified Court Interpreter is
present for Ms. Covarrubias.
Defendant Exhibits 512, 660, and 661 are admitted into evidence.
The jury is admonished and excused for the evening break and to reconvene the next morning.
IT IS ORDERED that trial is continued to Thursday, September 24, 2020, at 9:00 a.m. before
District Judge Larry R. Hicks in Reno Courtroom 5.


                                    Minutes of Proceedings - 2
      Case 3:18-cr-00099-LRH-CLB Document 129 Filed 09/23/20 Page 3 of 3




2:49 p.m. The Court is in recess.


                                                    DEBRA K. KEMPI, CLERK OF COURT

                                                    By:               /s/
                                                           Katie Lynn Ogden, Deputy Clerk




                                    Minutes of Proceedings - 3
